CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

Exhibit 10.17(a)

FIRST AMENDMENT TO 2008 SAPPHIRE MATERIAL SUPPLY AGREEMENT

by and between

CRYSTALWISE TECHNOLOGY, INC.

and

RUBICON TECHNOLOGY, INC.

This First Amendment (this “Amendment”) to the 2008 Sapphire Material Supply
Agreement dated as of May 19, 2007 (the “Agreement”) by and between Crystalwise
Technology, Inc. (“CWT”) and Rubicon Technology, Inc. (“Rubicon”) is effective
as of July 7, 2008 (the “Effective Date”).

RECITALS:

 

  A. CWT and Rubicon are parties to the “Agreement”, providing for the purchase
and sale of Products, as defined therein.

 

  B. CWT has requested a change in the pricing schedule for Q3’08 and Q4’08.

 

  C. CWT has requested a reduction in the volume commitment as defined in
Article 1 of the Agreement.

 

  D. CWT has requested a change in the payment terms for Q3’08 and Q4’08

Now, therefore, in consideration of Rubicon’s interest in accommodating CWT to
foster a long term supply relationship, the sufficiency of which is hereby
acknowledged, CWT and Rubicon agree as follow:

 

  1. Definitions. Unless otherwise expressly provided in this Amendment, each
capitalized term used in this Amendment has the same meaning as in the
Agreement.

 

  2. Change in pricing. The new pricing will be as set forth below, as of the
Effective Date:

 

Product

   Part #s    Q1/Q2 08 Prices   Q3/Q4 08 Prices

[***]

   F107    [***]   [***]

[***]

   F303    [***]   [***]

[***]

   F27    [***]   [***]

[***]

   F299    [***]   [***]

[***]

   TBD    [***]   [***]

[***]

   TBD    [***]   [***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

  3. Volume commitment. If CWT requests that Rubicon authorize CWT to take
delivery of less than the 1,410,000 TIE units specified in the Agreement during
the term of the Agreement, then Rubicon may, in its sole discretion, grant CWT’s
request and specify a reduction in the number of TIE units to be delivered to
and accepted by CWT during the term. If Rubicon grants a CWT request to reduce
CWT’s obligation to take delivery of, accept, and pay for 1,410,000 TIE units
during the term of the Agreement, then CWT shall purchase in 2009 the difference
between the 1,410,000 TIE unit commitment and the actual TIE units supplied by
Rubicon during the term of the Agreement (the “Volume Shortfall”). CWT agrees to
purchase that quantity at a rate not to exceed 60,000 TIE units per month until
the full amount of the Volume Shortfall is purchased. The pricing and for the
Volume Shortfall will be the Q3/Q4 08 Prices established by this Amendment.

 

  4. Change in Payment Terms. The new payment terms will change from 30 days to
60 days, as of the Effective Date. All payment amounts are due 60 days from the
date of the invoice.

 

  5. No Other Changes. Except as is expressly provided in this Amendment, the
Agreement is not amended or revised in any way and remains in full force and
effect.

The parties have caused their duly authorized representatives to execute this
Amendment as of the Effective Date.

 

Crystalwise Technology, Inc.   6F, No.24, Wen-Huah Rd, Hsin-chu Industry Park,
Hsin-chu, 303, Taiwan R.O.C.   TEL: 886-3-5970212   FAX: 886-3-5971226  

 

By:  

/s/ Kris Peng

  Kris Peng, President

 

Rubicon Technology, Inc.    9931 Franklin Avenue, Franklin Park, Illinois 60131
   TEL: 847-295-7000   FAX: 847-295-7555   

 

By:  

/s/ Raja Parvez

  Raja Parvez, CEO

 

2